STONE, J.
In the case of Browning v. Grady, (10 Ala. 999,) this court said : “ The agreement of the creditor to discharge one partner, on his securing the payment of a portion of the debt, but reserving the right to proceed against another partner, does not operate to discharge the latter.” Of similar import are the following cases: Couch v. Mills, 21 Wendell, 424; Dean v. Newhall, 8 Term Rep. 168 ; Rowleg v. Stoddard, 7 Johns. 207 ; Lane v. Owings, 3 Bibb, 247 ; Catskill Bank v. Messenger, 9 Cowen, 37 ; Bank of Chenango v. Osgood, 4 Wendell, 607; Dwell v. Wendell, 8 N. H. 369 ; McClellan v. Cumberland Bank, 24 Maine, 566.
We find nothing in this record which takes this case out of the operation of the rule ■ thus stated. All that the creditor did, was to bind himself not to sue the appellant’s co-partner, Porteous, in twenty years. The assignment of the merchandise to Price was only intended as a security *570to Mm, against the liability he incurred for Porteous on forty per cent, of the debts due to Strang, Adriance & Co. The goods were not, except to that extent, placed beyond the reach of Roberts, the appellant; and every cent of the debt secured by Porteous, was, to that extent, a benefit to Roberts. If Porteous, or Porteous and Price conjointly, afterwards disposed of those goods without paying the partnership liabilities, we can not perceive how this result can be traced to any agency of Strang, Adriance & Co., or how they are to be held accountable for such disposition.
The judgment of the circuit court is affirmed.